--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1


Chyron Corporation
2011 Management Incentive Compensation Plan




Purpose of the Plan: The purpose of the 2011 Management Incentive Compensation
Plan (the “Plan”) is to incentivize the senior management of Chyron Corporation
(“Chyron” or the “Company”) to achieve the Company’s earnings objectives for the
fiscal year ending December 31, 2011.  The Plan is a component of the Company’s
overall compensation objectives and components, including base salary, long-term
incentive equity awards and other fringe benefits, that are designed to attract
and retain the best possible management talent; to motivate its managers to
enhance the Company’s growth and profitability and increase shareholder value;
to recognize individual initiative, leadership, achievement and other
contributions; and to reward superior performance and contributions to the
achievement of the Company’s objectives.


Participants: Participants in the Plan include the Company’s named executive
officers consisting of the President & Chief Executive Officer and Senior Vice
President & Chief Financial Officer, as well as ten other senior management
personnel of the Company.  The Plan does not include any senior management
personnel whose short-term incentive is in the form of sales-based commissions
and bonuses.


Conditions: The Plan consists of two performance conditions and a service
condition. The target performance conditions are: 1) Incentive Plan Adjusted
EBITDA which for Plan purposes is defined as earnings before interest, taxes,
depreciation and amortization, and also before all share-based compensation
expense and Plan incentive expense; and, 2) Non-GAAP Cash Flows which for Plan
purposes is defined as: a) net income or loss before depreciation, amortization,
taxes, share-based compensation expense, non-cash reserves against inventory,
GAAP-basis rental expense in excess of cash rent paid, Company 401k plan
contributions made in Company common stock, and all Plan incentive expense; plus
b) net cash used in investing activities, primarily purchases of property and
equipment; plus c) net cash used in financing activities, primarily payments of
loans and leases.  The service condition is that in order to be eligible to
receive a payout under the Plan, a Plan participant must be employed by the
Company on the date of payout specified below.


Plan Incentive Targets: One-half of the target Plan incentive payout is based on
achievement of a designated level of budgeted Incentive Plan Adjusted EBITDA
target for fiscal 2011 and one-half is based on achievement of a designated
level of budgeted Non-GAAP Cash Flows target for fiscal 2011. At least 75% of
the target must be achieved for a payout to occur under a particular target. For
each target, the payout will be 75% of the target payout at achievement of 75%
of the applicable target performance condition, increasing to 100% of the target
payout at achievement of 100% of the applicable target performance condition,
with payout amounts in between these percentages determined based on a linear
function. Above 100% achievement of the applicable target performance
conditions, the payout percentage increment over 100% will grow at twice the
rate of the applicable target achievement percentage
 
 
 
 

--------------------------------------------------------------------------------

 
 
increment over 100%, as determined on a linear function.  For example, the
payout will be 102% of the target payout at achievement of 101% of the
applicable target performance condition, increasing to 150% of the target payout
at achievement of 125% of the applicable target performance condition, with
payout amounts in between these percentages determined on a linear
function.  The target payout maximum is 150% of target regardless of how high
above 125% the target performance conditions achievement is.


Form of Payout: Any award earned under the Plan will be paid in a combination of
cash and common stock of the Company issued under the Company’s 2008 Long-Term
Incentive Plan.  The cash portion of the award will equal the payroll and income
tax withholdings required to be paid by the Company on the participant’s earned
award, and the balance of the total award will be paid in shares of common stock
of the Company determined by the dollar value of the equity portion of the
earned award divided by the closing price of the Company’s common stock (on
NASDAQ or any other exchange on which the Company’s common stock might then be
listed) on the date of payout as specified below.


Target Payout: The target payout for fiscal 2011 is set as a percentage of the
participant’s base salary to be earned for fiscal 2011.  For the President &
Chief Executive Officer, this percentage is 70%, resulting in a projected target
payout (at 100% achievement of both performance conditions) of $334,554, and for
the Senior Vice President & Chief Financial Officer is 60%, resulting in a
projected target payout of $146,160 (at 100% achievement of both performance
conditions). The percentages for the other participants in the Plan shall be
determined by the Compensation Committee and the Board of Directors of the
Company in its sole discretion and range from 20% to 40% of the participant’s
base salary to be earned for fiscal 2011.


Date of Payout: The date of payout to all eligible participants will be the date
that the Board of Directors accepts the report of the independent registered
public accountants on the results of their audit of the Company’s financial
statements for its 2011 fiscal year.
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------